        Case 2:20-cv-01136-WJ-KRS Document 16 Filed 07/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONALD BAKER,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )     Case No. 2:20-cv-01136-WJ-KRS
                                                   )
AETNA BETTER HEALTH OF KANSAS                      )
INC.                                               )
                                                   )
               Defendant                           )


        ORDER GRANTING JOINT REQUEST TO EXTEND DEADLINE TO FILE
                          CLOSING DOCUMENTS

        After considering Plaintiff Donald Baker’s and Defendant Aetna Life Insurance

Company’s joint request to extend time to file closing documents, (Doc. 15), the Court finds that

there is good cause to extend the time to file the relevant closing documents until November 1,

2021.

        IT IS SO ORDERED.


                                                       __________________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STAGES MAGISTRATE JUDGE




By:/s/ Clayton S. Hightower (signed by permission)

     Clayton S. Hightower
     New Mexico Bar No.
     SANDERS LAW FIRM
     701 W. Country Club Road
     Roswell, NM 88201
     Telephone: (575) 622-5440
     Attorneys for Plaintiff Donald Baker
       Case 2:20-cv-01136-WJ-KRS Document 16 Filed 07/26/21 Page 2 of 2




By: /s/ Kenneth J. Ferguson
    Kenneth J. Ferguson
    New Mexico Bar No. 3780
    GORDON REES SCULLY MANSUKHANI
    901 South Mopac Expressway
    Building 1, Suite 480
    Austin, Texas 78746
    Telephone: (512) 582-6472
    Facsimile: (512) 391-0831
    kferguson@grsm.com
    Attorneys for Defendant Aetna Life Insurance Company,
     sued erroneously as Aetna Better Health of Kansas, Inc.




                                             2
